Citation Nr: 0110796	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for lymphedema, left 
lower extremity.

2.  The propriety of the initial 30 percent rating assigned 
for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel





INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1992 and from June 1994 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and July 1999 rating actions of the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

As the appeal regarding the evaluation of the service-
connected migraine headaches involves an original claim, the 
Board has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

In August 2000, the RO notified the veteran that her appeal 
was being transferred to the Board.  That same month, the 
veteran submitted pertinent evidence to the RO.  That 
evidence was received at the Board in March 2001.  In 
September 2000, the veteran submitted pertinent medical 
evidence directly to the Board.  Under the provisions of 38 
C.F.R. § 20.1304 (2000), additional evidence submitted within 
a 90 day period following notification of certification of an 
appeal to the Board which is accepted by the Board, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit to which the evidence relates may be allowed on 
appeal without such referral.  A waiver of consideration of 
the recently submitted evidence by the RO was not submitted.  
As such, the veteran's claims, along with the newly submitted 
evidence, must be remanded to the RO for consideration by the 
RO in accordance with 38 C.F.R. §§ 19.37, 20.1304.  

In the rating action on appeal, the RO denied the veteran's 
claim for service connection as not well grounded.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), however, eliminated any duty on the 
part of a claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and to 
allow the RO the opportunity to readjudicate the claim on the 
merits.  

With regard to her claim of service connection, the veteran 
contends that she is suffering lymphedema of the left lower 
extremity which developed during service.  Service medical 
records include treatment reports dating from 1991 which 
include references to lymphedema of the left leg.  Included 
within the recently submitted evidence is a January 2000 
treatment report from Simon H. Simonian, MD, indicating a 
diagnosis of chronic lymphedema of the left foot, ankle and 
calf.  The report of an April 1999 VA examination, however, 
yielded a diagnosis of "past history" of persistent left 
lower extremity lymphedema.  On remand, the RO should afford 
the veteran a VA examination and attempt to obtain all 
pertinent treatment records from Dr. Simonian.  

With regard to evaluation of the service-connected migraine 
headaches, the Board points out that the 30 percent rating 
assigned by the RO effective the day following discharge from 
the latter period of service was based on recorded history on 
an April 1999 VA examination.  Clinical findings necessary 
for determining the veteran's entitlement to a 50 percent 
rating were not reported.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
complaints referable left lower extremity 
lymphedema or headaches since service.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources, including Dr. Simonian.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of any 
left lower extremity lymphedema.  All 
indicated testing should be conducted and 
the claims folder must be made available 
to the examiner for review prior to the 
examination.  Based on the examination 
and study of the case, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
currently demonstrated left lower 
extremity lymphedema is related to 
service.   

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of the service-
connected migraine headaches.  All 
clinical findings should be recorded in 
this regard and the claims folder should 
be made available to the examiner for 
review in connection with the evaluation.  
Detailed clinical findings referable to 
extent and duration of the headache 
symptoms should recorded.  Based on the 
examination and review of the case, the 
examiner should offer an opinion as to 
whether the service-connected migraine 
headaches produce very frequent 
completely prostrating attacks productive 
of severe economic inadaptability.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  This 
means that a copy of the letter from the 
medical facility notifying the veteran of 
the date, time, and place to report for 
the examination, should be associated 
with the claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  The RO should also 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, the RO should again 
review the veteran's claims, to include 
consideration of assigning staged ratings 
for the headache disability consistent 
with the holding in Fenderson.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




